In a family offense proceeding pursuant to Family Court Act article 8, the husband appeals from an order of the Family Court, Kings County (Freeman, J.), dated January 19, 2001, which, after a hearing, granted a two-year order of protection and directed, inter alia, that he refrain from contact with the wife at her home or place of employment.
Ordered that the order is modified by adding to the decretal paragraph thereof a finding that aggravating circumstances exist including violent and harassing behavior by the husband towards the wife which constitutes an immediate and ongoing danger to her; as so modified, the order is affirmed, without costs or disbursements.
Contrary to the husband’s contention, there was sufficient evidence to support the Family Court’s finding of the existence of aggravating circumstances (see Matter of Reilly v Reilly, 254 AD2d 361; Family Ct Act § 827 [a] [vii]). The order of protection is thus modified to include this finding in compliance with Family Court Act § 842 (see Matter of Reilly v Reilly, supra; Matter of Muller v Muller, 221 AD2d 635).
The husband’s remaining contentions are without merit. Ritter, J.P., Santucci, Goldstein and Mastro, JJ., concur.